Citation Nr: 0509557	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from April 1979 to May 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with chronic hepatitis C.  

3.  A VA medical opinion has linked hepatitis C to service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A.  §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The March 2002 VCAA notice 
specifically addressed the information and evidence necessary 
to establish entitlement to service connection for hepatitis 
C.  In a follow up letter dated in May 2002, the RO advised 
the veteran of the additional information necessary to 
substantiate his claim. 

The Board acknowledges that the March 2002 VCAA notice and 
subsequent development letter contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision and December 2003 Statement of the Case 
(SOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claim and the reasons 
for the denial.  The SOC provided the veteran with notice of 
all of the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO also 
obtained VA treatment records identified by the veteran.  
Lastly, the RO afforded the veteran a VA examination in May 
2003, and obtained a medical opinion on the etiology of his 
Hepatitis C.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

The March 1979 service enlistment examination report showed 
that the examination revealed that the veteran had a tattoo 
on his right upper arm.  On the March 1979 Report of Medical 
History, the service examiner noted that the veteran denied 
use of drugs and excess use of alcohol.  The service medical 
records showed that the veteran was hospitalized from 
November 14, 1980 to December 2, 1980 for  hepatitis B.  The 
December 8, 1980 narrative summary of the hospitalization 
noted that the veteran denied a history of drug use.  The 
service examiner noted a diagnosis of hepatitis, HBsAg 
negative, resolving.  The December 2, 1980 inpatient 
treatment record cover sheet similarly noted a diagnosis of 
hepatitis, HBsAg negative, and that the veteran's condition 
was resolving at the time of his discharge from the hospital.  
According to a November 12, 1980 laboratory report, tests 
were negative for HBsAg.  

In VA Form 21-526 filed in August 2001, the veteran indicated 
that VA physicians advised him that he it was more likely 
than not that he contracted hepatitis B and C at the same 
time.  

In VA Form 21-4138 filed in April 2002, the veteran 
maintained that he received vaccinations with air guns during 
basic training in service.  The veteran also reported that he 
was exposed to bodily fluids when he cleaned up dining hall 
spills.  The veteran recalled an incident in which he was 
stuck with a diabetic needle while emptying the trash.  The 
veteran noted that a service examiner advised him that he had 
another form of hepatitis that was neither A nor B.  The 
veteran added that there was no test for hepatitis C when he 
was in the service.  

In correspondence dated in May 2002, the RO advised the 
veteran that the medical community recognized several risk 
factors for hepatitis C infections that included the 
following:  organ transplant before 1992; transfusions of 
blood or blood products before 1992; hemodialysis; accidental 
exposure to blood by health care workers (to include combat 
medic or corpsman); intravenous drug use or intranasal 
cocaine use; high risk sexual activity; and other direct 
percutaneous (through the skin) exposure to blood such as by 
tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or shaving razors.

VA treatment records from New York and New Jersey VA 
facilities dated from March 2001 to November 2002 showed that 
in March 2001, the veteran was admitted to the hospital for 
treatment of valium and codeine dependence as well as 
benzodiazepines dependence.  VA treatment records showed that 
the veteran reported a history of intravenous drug use of 
amphetamines over 20 years ago.  He indicated that he 
contracted hepatitis B and C in 1970 from intravenous drug 
use.  He reported a history of intravenous cocaine use in the 
1970s, and a history of intravenous drug abuse of heroin.  He 
maintained that his problems with "substances" began in the 
military.  

A VA treatment record dated in November 2002 noted that the 
veteran was diagnosed with the hepatitis C virus in "early 
2000."  A nurse practitioner indicated that the veteran's 
risk factors included an incident of pneumatic immunization 
around the time of the veteran's active duty deployment to 
Korea.  The nurse practitioner noted that shortly after the 
immunization, the veteran developed an acute hepatitis at 
Fort Meade, Maryland.  The nurse practitioner then concluded 
that "[t]his probably represents his exposure to hepatitis B 
virus and hepatitis C virus as there is evidence of exposure 
and recovery to hepatitis B virus."  The nurse practitioner 
also reported that the veteran had a remote history of 
intravenous drug use and a previous possibility of blood 
transfusion around the time of a motor vehicle accident; 
however, the nurse practitioner added that the latter 
incident was discounted as his only injury was a jaw 
fracture.  The November 2002 VA treatment record further 
noted that the veteran reported that his last opiate abuse 
was early that summer.  According to laboratory tests, there 
was evidence of exposure and recovery to both hepatitis A and 
hepatitis B.  

Lastly, VA treatment records dated from February 2003 to June 
2003 showed that the veteran was currently being treated for 
chronic hepatitis C with abnormal transaminases and 
symptomatic fatigue.

The May 2003 VA examination report showed that the examiner 
reviewed the claims file.  The examiner noted that while in 
the service, the veteran had an episode of hepatitis B, from 
which the veteran recovered with normalization of his 
laboratory studies.  The examiner indicated that sometime 
between 1991 and 1993, the veteran presented with fatigue.  
Testing at that time showed hepatitis C.  He had a recent 
biopsy that demonstrated scarring with significant viral 
load.  He was to start on interferon treatment.  He denied 
emphatically that he used drugs hypodermically.  Rather, he 
received an immunization by an air gun, which he felt was the 
source of his viral infection.  The examiner noted that while 
the veteran did use medications such as cocaine nasally and 
marijuana after the service, these were not implicated in 
hepatitis.  The examiner noted that the veteran abused 
alcohol both in the service and afterwards.  The veteran 
continued to note fatigue, and he was now jaundiced.  He had 
recent blood work at the VAMC.  The examiner noted that there 
were no specific physical findings.  The examiner opined that 
in regards to the veteran's hepatitis C, it was at least as 
likely as not contracted while the veteran was in the 
service, related to air gun immunization.  

In the veteran's August 2003 Notice of Disagreement (VA Form 
21-4138), the authorized representative contended that the 
veteran contracted hepatitis C from air gun immunizations.  
The authorized representative submitted articles that noted 
that jet injector systems or air gun immunizations might 
transfer blood-borne viruses.  In particular, the articles 
noted that all four injector models tested "transmitted more 
than 10 pl of blood, the minimum amount required for 
hepatitis B transmission."  
The articles also included a quote from S.J.D., M.P.H., 
Bilingual Health Educator, National Immunization Program of 
the Centers for Disease Control, who acknowledged that 
"'[t]o date, the transmission of the hepatitis C virus by 
"air gun" vaccination [had] not been documented.  However, 
in theory, it [was] entirely possible that the virus [could] 
be transmitted in this fashion.'"  Lastly, an article 
indicated that the hepatitis C virus was identified in 1989.  

In the veteran's VA Form 9 filed in December 2003, the 
authorized representative reported that the veteran 
emphatically denied any intravenous drug use at any time in 
his life; rather, he admitted to use of cocaine nasally and 
use of marijuana after service.  

The medical evidence of record shows that the veteran was 
initially diagnosed with hepatitis C after service sometime 
in early 2000, and that he currently suffers from chronic 
hepatitis C.  In order to establish service connection for 
hepatitis C the evidence must also show that hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent evidence that there is a relationship between the 
current hepatitis C disability and an incident of the 
veteran's service.  

The service medical records show that the veteran entered 
service with a tattoo, which is a medically recognized risk 
factor for hepatitis C infection.  The veteran maintains that 
he was exposed to bodily fluids and he was stuck with a 
diabetic needle in the performance of his duties as a food 
handler.  The service medical records note that the veteran 
did serve as a food handler and the two foregoing risk 
factors reported by the veteran are certainly plausible given 
the duty requirements of a food handler, but neither 
situation the veteran describes is documented in the service 
medical records or in any other evidence of record.  Post-
service medical records are significant for a history of 
intravenous drug use, which is a medically recognized risk 
factor for hepatitis C infection.  While the veteran now 
denies that he ever reported a history of intravenous drug 
use, his current insistence that he only used cocaine nasally 
is not favorable to his position.  Intranasal use of cocaine, 
due to shared instruments, is also a medically recognized 
risk factor for hepatitis C infection.  

Thus, the veteran's pre-service, in-service, and post-service 
history is significant for several medically recognized risk 
factors for hepatitis C infection of which the veteran's 
tattoo and drug abuse are the only confirmed risk factors.  
In regard to the veteran's tattoo, he entered service with 
the tattoo; therefore, this risk factor was not incurred in-
service.  There is also no medical evidence that hepatitis C 
manifested during service.  The veteran correctly notes that 
hepatitis C was not known at the time he was in service.  The 
service medical records, however, reflect that he was not 
diagnosed with non-A, non-B hepatitis during service.  Non-A, 
non-B hepatitis is the old name for hepatitis C and may 
indicate hepatitis C infection occurred during service if 
diagnosed at that time.  In regard to the veteran's drug 
abuse, under 38 U.S.C.A. §§ 1110, 1131, "no compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs."  
Applicable law precludes an award of VA compensation for a 
drug abuse disability that is not secondary to or a symptom 
of a service-connected disability.  Allen v. Principi, 237 
F.3d 1368, 1381 (Fed. Cir. 2001).  Therefore, an award of 
service connection of hepatitis C cannot be predicated on the 
veteran's reported use of drugs in service.  

The Board acknowledges that the veteran's primary contention 
is that he contracted hepatitis C from air gun immunizations 
he underwent during service.  As the RO noted in the rating 
decision and SOC, according to VA Compensation and Pension 
Training letter 01-02 dated April 17, 2001 ("Training 
letter"), while some veterans have claimed gamma globulin 
shots and vaccination gun as risk factors for contracting 
hepatitis C, there is no known instance of hepatitis C 
infection from these factors.  The Training letter explains 
that hepatitis C has been transmitted only by intravenous, 
but not intramuscular, gamma globulin injections.  The 
Training letter indicates that intramuscular gamma globulin 
may have been given in service, but intravenous gamma 
globulin is given only to boost immunity in immuno-
compromised patients, primarily children with leukemia.  
Thus, the veteran's theory of his contraction of hepatitis C 
is without merit.  The articles submitted by the veteran and 
his authorized representative do not refute the Training 
letter's findings that the transmission of the hepatitis C 
virus by air gun vaccination has not been documented.  

The May 2003 VA examiner and the November 2002 nurse 
practitioner related the veteran's hepatitis C to 
immunizations by air guns in service.  It is also absolutely 
true that the record contains competent evidence asserting 
that there are no known instances of hepatitis C infection 
from this procedure.  Therefore, the evidence is plainly in 
conflict.  Under these circumstances, it is impossible to 
conclude that the preponderance of the evidence is against 
the veteran's claim.  In the final analysis, the argument 
advanced by the veteran and his representative has not been 
rebutted.


ORDER

Service connection for hepatitis C is granted. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


